DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
An amended specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which, if any, portions of the claim following the period are required by the claim.  Claims are required to begin with a capital letter and end with a‍ period and periods may not be used elsewhere (MPEP 608.01(m)).  Specifically, it is unclear if the “conditional expressions (1) and (2)” which follow the period are required by the claim since they are not contained within it.  Furthermore, the parenthetical statement “(Here, NA is 20 or more.)” is unclear whether it is required by or recited in claim 1 since: it is contained within parentheses, follows the period, begins with a capital letter and has an additional period.  Claim 1 requires amendment to clearly articulate what features are required in order to infringe.  Any require features should be clearly recited within the body of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2008178910, submitted via IDS, English translation attached) in view of Ishida et al. (JP 2013226600, submitted via IDS).
Claim 1:
	Ishikawa teaches a lap fillet arc welded joint (abstract, para. [0048]) comprising: a first steel sheet and a second steel sheet which are overlapped each other (figure 1), the first steel sheet and the second steel sheet each having a tensile strength of 950 MPa or more (para. [0024]; tensile strength of up to 980 MPa class); and a weld metal (para. [0047]) which extends along a corner formed by an upper surface of the first steel sheet and an end surface of the second steel sheet (figure 1), wherein a Vickers hardness of the weld metal is 400 HV or less (figure 2).
	Ishikawa does not explicitly teach the shape of the weld cross-section, specifically that in a case where a cross section orthogonal to a weld line of the weld metal is viewed, when: a position of a fusion boundary present on the upper surface of the first steel sheet is defined as a point A; a position 0.5 mm away from the point A toward the weld metal in a X direction parallel to the upper surface of the first steel sheet is defined as a point D; a position 0.4 mm away from the point A toward the weld metal in the X direction is defined as a point C; an intersection point between a surface of the weld metal and a straight line which passes through the point D and extends in a thickness direction of the first steel sheet is defined as a point B; an angle between a straight line connecting the point A with the point B and a straight line connecting the point A with the point D is defined as a toe angle P of the weld metal.
	Ishida teaches a lap fillet arc welded joint (abstract) comprising: a first steel sheet (2) and a second steel sheet (1) which are overlapped each other (figure 1; abstract); and a weld metal (3) which extends along a corner formed by an upper surface of the first steel sheet and an end surface of the second steel sheet (figure 1), wherein in a case where a cross section orthogonal to a weld line of the weld metal is viewed (as shown in figure 1), when: a position of a fusion boundary present on the upper surface of the first steel sheet is defined as a point A (see point A); a position 0.5 mm away from the point A toward the weld metal in a X direction parallel to the upper surface of the first steel sheet is defined as a point D (see point D); a position 0.4 mm away from the point A toward the weld metal in the X direction is defined as a point C (a point satisfying C exists between A and D of figure 1); an intersection point between a surface of the weld metal and a straight line which passes through the point D and extends in a thickness direction of the first steel sheet is defined as a point B (see point B); an angle between a straight line connecting the point A with the point B and a straight line connecting the point A with the point D is defined as a toe angle β (see β) of the weld metal, wherein 0° < β < 30° (abstract).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the weld shape of Ishida into the weld joint of Ishikawa in order to provide a gentle shaped toe thereby improving the fatigue strength of the lap fillet arc welded joint (Ishikawa, paras. [0003]-[0006]).
	The disclosure of Ishikawa, as modified by Ishida, does not explicitly discuss the number of concavities and grain size in contact with the concavities present in the resulting weld, specifically that the total number of concave portions present on the surface of the weld metal included within a range between the point A and the point C is defined as NA; and the number of concave portions in contact with ferrite grains having a maximum grain size of 10 µm or more is defined as NB, the weld metal satisfies the following conditional expressions (1) and (2) at the same time, as claimed.  The examiner notes that the NA and NB are an inherent result of the welded sheet material, the weld material and the welding condition as represented in paragraph [0079] of the instant specification (“Examples 1 to 3 satisfied all of the…manufacturing condition for obtaining the lap fillet arc welded joint of the present invention”).  Examples 1 to 3 are formed by lapping steel sheets 1-3 (Specification, Tables 1, 4 and 5), welding material A (Specification, Tables 2, 4 and 5) and welding condition WC1 (Specification, Tables 3-5).  Ishikawa discloses the materials for the welded sheet and weld material as shown in the tables below:






Sheet Mat’l
C
Si
Mn
P
S
Al
Ti
B
Ishikawa Mat’l [0046]
0.02-0.2
0.01-1.0
0.3-2.0
0.01 or less
0.01 or less
0.001-0.2
Not required, preferred
Not required, preferred
Inventive Mat’l 1
0.14
1.2
2
0.01
0.001
0.03
0.12
0
Inventive Mat’l 2
0.08
1.3
2.2
0.01
0.001
0.03
0.1
0
Inventive Mat’l 3
0.1
0.8
1.2
0.01
0.001
0.3
0.13
0.002


Weld Mat’l
C
Si
Mn
P
S
Al
Ti
B
Cr
Ni
Mo
Ishikawa [0047]
0.01-1.06
0.2-1.0
0.5-2.5


0-0.3
0.02-0.25
0-0.05

0-4.0
0-0.3
Inventive A
0.05
0.5
1.6
0.01
0.01
0.002
0.08
0.004
0.04
0.01
0.01


	It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Further, Ishikawa discloses that the welding material may be adjusted based on the sheet material and the sheet material is selected depending on required properties (paras. [0045]-[0047]).  Finally, Ishikawa teaches that the welding method is “normal gas shielded arc welding…using CO2 gas, Ar gas, or a mixed gas thereof” and “the welding conditions…are appropriately determined to so as to satisfy the conditions [of the weld] in the present invention.” (para. [0048]).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the condition of NB/NA by selection of the appropriate steel sheet material, weld material and welding conditions in the weld joint of Ishikawa, as modified by Ishita, since: (a) the condition of NB/NA is a direct result of the sheet material composition, the weld material composition and the welding conditions; (b) Ishikawa is concerned with improving fatigue strength in lap fillet welded joints (para. [0001]); and (c) the condition of NB/NA is the result of destructive testing to verify improved fatigue strength.  
Claim 2:
	Ishikawa teaches that each of the first steel sheet and the second steel sheet has a thickness of 0.8 mm to 3.5 mm (paras. [0015], [0023], [0024]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726